DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 20 recite the limitation, “wherein a reference angle indicates an angle the magnetoresistance element is most sensitive to changes in a magnetic field.” 
The term “most sensitive” in claims 1 and 20 is a relative term which renders the claims indefinite. The term “most sensitive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One having ordinary skill in the art would not know how sensitive the magnetoresistance element would need to be, to be most sensitive.
	The claim requires some amount of sensitivity in the magnetoresistance element, but it is not clear what aspect of the element is impacted by changes in a magnetic field. It is not known what the element is most sensitive too or how it further limits the structure of the bridge or the camera.
	Claim 11 recites a similar limitation, and claims 2 – 10, 21 and 22 inherit the same deficiency.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite a series of data gathering steps. This judicial exception is not integrated into a practical application because it is nothing more than collecting data points and selecting values. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements to the claims.
Double Patenting
Claims 1 – 3, 6 – 10 and 20 – 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 7 – 9, 11 and 18 – 20  of copending Application No. 16/921,191 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application recite each limitation of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/822,488
16/921,191
1. (Currently Amended) A bridge comprising: a first magnetoresistance element having a first reference angle; a second magnetoresistance element in series with the first magnetoresistance element and having a second reference angle; a third magnetoresistance element in parallel with the first magnetoresistance element and having the first reference angle; and a fourth magnetoresistance element in series with the third magnetoresistance element and having the second reference angle, wherein an output of the bridge has a linear response over a range of horizontal magnetic field intensity values not centered about a zero value, wherein a reference angle indicates an angle the magnetoresistance element is most sensitive to changes in a magnetic field.
2. (Currently Amended) The bridge of claim 1, wherein the range of horizontal magnetic field intensity values comprises horizontal magnetic field intensity values none of which have zero values.
6. (Currently Amended) The bridge of claim 1, wherein the range of horizontal magnetic field intensity values are associated with vertical magnetic field intensity values none of which are 0 Oersted (Oe).
1. A bridge comprising: a first magnetoresistance element having a first reference angle; a second magnetoresistance element in series with the first magnetoresistance element and having a second reference angle; a third magnetoresistance element in parallel with the first magnetoresistance element and having the first reference angle; and a fourth magnetoresistance element in series with the third magnetoresistance element and having the second reference angle, wherein an output of the bridge has a linear response over a range of horizontal magnetic field values having non-zero values, wherein the range of horizontal magnetic field intensity values are associated with vertical magnetic field intensity values having zero Oersted (Oe) values, wherein a reference angle indicates an angle the magnetoresistance element is most sensitive to changes in a magnetic field.
3. (Original) The bridge of claim 1, wherein the first, second, third and fourth magnetoresistance elements are each a giant magnetoresistance (GMR) element or a tunnel magnetoresistance (TMR) element.
2. The bridge of claim 1, wherein the first, second, third and fourth magnetoresistance elements are each a giant magnetoresistance (GMR) element or a tunnel magnetoresistance (TMR) element.
4. (Currently Amended) The bridge of claim 1, further comprising: a fifth magnetoresistance element in series with the first magnetoresistance element and having a third reference angle; and a sixth magnetoresistance element in series with the third magnetoresistance element and having the third reference angle, wherein the range of horizontal magnetic field intensity values not centered about a zero value comprises a non-zero value corresponding to the output of the bridge having a zero value.
3. The bridge of claim 1, further comprising: a fifth magnetoresistance element in series with the first magnetoresistance element and having a third reference angle; and -23-Attorney Docket No.: ALLEG-866AUS a sixth magnetoresistance element in series with the third magnetoresistance element and having the third reference angle.

5. (Original) The bridge of claim 4, wherein the fifth magnetoresistance element and the sixth magnetoresistance element are constructed to be the same.
4. The bridge of claim 3, wherein the fifth magnetoresistance element and the sixth magnetoresistance element are constructed to be the same.
7. (Currently Amended) The bridge of claim 1, wherein the first reference angle and the second reference angle enable the output of the bridge to have the linear response over the range of horizontal magnetic field intensity values not centered about the zero value.
7. The bridge of claim 1, wherein the first reference angle and the second reference angle enable the output of the bridge to have the linear response over the range of horizontal magnetic field intensity values having non-zero values.
8. (Currently Amended) The bridge of claim 7, wherein the first reference angle and the second reference angle enable the output of the bridge to have the linear response over the range of horizontal magnetic field intensity values none of which have zero values.
8. The bridge of claim 7, wherein the first reference angle and the second reference angle enable the output of the bridge to have the linear response over the range of horizontal magnetic field intensity values none of which have zero values.
9. (Original) The bridge of claim 1, wherein the first magnetoresistance element and the third magnetoresistance element are constructed to be the same.
9. The bridge of claim 1, wherein the first magnetoresistance element and the third magnetoresistance element are constructed to be the same.
10. (Original) The bridge of claim 9, wherein the second magnetoresistance element and the fourth magnetoresistance element are constructed to be the same.
11. The bridge of claim 10, wherein the second magnetoresistance element and the fourth magnetoresistance element are constructed to be the same.
20. (Currently Amended) A camera, comprising: a magnetic field sensor comprising a bridge, the bridge comprising: a first magnetoresistance element having a first reference angle; a second magnetoresistance element in series with the first magnetoresistance element and having a second reference angle; a third magnetoresistance element in parallel with the first magnetoresistance element and having the first reference angle; and a fourth magnetoresistance element in series with the third magnetoresistance element and having the second reference angle, wherein an output of the bridge has a linear response over a range of horizontal magnetic field intensity values not centered about a zero value, wherein a reference angle indicates an angle the magnetoresistance element is most sensitive to changes in a magnetic field.
18. A camera, comprising: a magnetic field sensor comprising a bridge, the bridge comprising: a first magnetoresistance element having a first reference angle; a second magnetoresistance element in series with the first magnetoresistance element and having a second reference angle; a third magnetoresistance element in parallel with the first magnetoresistance element and having the first reference angle; and a fourth magnetoresistance element in series with the third magnetoresistance element and having the second reference angle, wherein an output of the bridge has a linear response over a range of horizontal magnetic field intensity values having non-zero values, wherein the range of horizontal magnetic field intensity values are associated with vertical magnetic field intensity values having zero Oersted (Oe) values, wherein a reference angle indicates an angle the magnetoresistance element is most sensitive to changes in a magnetic field.
21. (Original) The camera of claim 20 wherein the camera is disposed in a cellular device.
19. The camera of claim 18, wherein the camera is disposed in a cellular device.
22. (Currently Amended) The camera of claim 20, further comprising: a magnetic target; a focus controller; a lens; wherein a movement of the magnetic target is detected by the magnetic field sensor to provide an output to the focus controller to change the focal length of the lens.
20. The camera of claim 18, further comprising: a magnetic target; a focus controller; a lens; wherein a movement of the magnetic target is detected by the magnetic field sensor to provide an output to the focus controller to change the focal length of the lens.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814